Citation Nr: 1007922	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer (DRO) 
sitting at the RO in February 2008; a transcript of that 
hearing is associated with the claims file.  

The Board observes that the Veteran requested a hearing 
before a Veterans Law Judge sitting at the RO in his August 
2008 substantive appeal.  However, in November 2009, he 
indicated that he would like the Board to make a decision 
without a hearing.  As such, the Board considers the 
Veteran's request for a hearing withdrawn.  38 C.F.R. § 
20.704(e).

The Board also notes that the RO originally adjudicated the 
Veteran's claim as entitlement to service connection for 
Osgood-Schlatter's disease of the right knee.  However, 
medical evidence reveals additional right knee diagnoses, to 
include osteoarthritis/degenerative joint disease, a tear of 
the medial meniscus, and a chronic bone fragment.  As such, 
the Board has recharacterized the issue as shown on the first 
page of this decision as entitlement to service connection 
for a right knee disorder so as to include consideration of 
all currently diagnosed right knee conditions.  See Brokowski 
v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's service connection 
claim.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary in order to obtain 
outstanding, relevant treatment records.  In this regard, the 
Board observes that, in a June 2007 statement, the Veteran 
reported treatment for his claimed right knee disorder at the 
Philadelphia, Pennsylvania, VA Medical Center; the 
Coatesville, Pennsylvania, VA Medical Center; the Bath, New 
York, VA Medical Center; and the James A. Haley VA Medical 
Center in Tampa, Florida.  Additionally, at his February 2008 
DRO hearing, he testified that he had received surgery for 
his right knee approximately five months previously at the 
James A. Haley VA Medical Center.  Also, a June 2009 record 
shows that the Veteran was admitted to the Bathe VA Medical 
Center as a domiciliary patient for four to six months.  
Contained in the claims file are records from the Wilmington, 
Delaware, VA Medical Center; the Philadelphia, Pennsylvania, 
VA Medical Center; and the James A. Haley VA Medical Center 
dated from April 2007 to July 2007.  VA has a duty to request 
all available and relevant records from federal agencies, 
including VA medical records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  Therefore, any outstanding records 
from the Coatesville, Pennsylvania, VA Medical Center; the 
Bath, New York VA Medical Center; and the James A. Haley VA 
Medical Center in Tampa, Florida, dated from July 2007 to the 
present should be obtained and associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from 
the Coatesville, Pennsylvania, VA Medical 
Center; the Bath, New York VA Medical 
Center; and the James A. Haley VA Medical 
Center in Tampa, Florida, dated from July 
2007 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Any additionally-indicated 
development, to include affording the 
Veteran any contemporary examinations or 
obtaining any opinions deemed necessary 
for the appropriate adjudication of the 
claim, should be conducted.

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


